Exhibit 10.1

IMPORTANT – ACTION REQUIRED: In order for your FY16 stock awards to become
effective, you must use the voting button at the top of this email, click on “I
agree to the award terms & conditions” and reply by 29 February 2016. Failure to
respond by this date will result in forfeiture of your award.

Company Confidential Communication to: «First_name» «Last_name»

Please see the attached message from Seifi.

You have been granted awards under the Air Products Long-Term Incentive Plan
(the “Plan”). Your FY2016 awards are valued at $             and include:

 

•  

             Deferred Stock Units with a three year performance period valued at
$            , each Unit (a “Performance Share”) being equivalent in value to
one share of Common Stock; and

 

•  

An award of              4-Year Restricted Shares of Company Common Stock issued
to you as of 1 December 2015 valued at $            ; and

Your FY2016 Awards are subject to and contingent upon your agreement to the
conditions described in the attached Exhibit. Please read these conditions
carefully, particularly the descriptions of “Prohibited Activities”. This
letter, together with its Exhibit, constitutes the agreement governing your
FY2016 Awards (“Awards Agreement”). Your FY2016 Awards are also at all times
subject to the applicable provisions of the Long-Term Incentive Plan and to any
determinations made by the Management Development and Compensation Committee of
the Company’s Board of Directors (the “Committee”) or its delegate, with respect
to your FY2016 Awards as contemplated or permitted by the Plan or the
Conditions.

Neither your FY2016 Awards, this Award Agreement or the Plan constitute a
contract of employment; nor do they guarantee your continued employment for any
period required for all or any of your FY2016 Awards to vest, become
exercisable, be earned or be paid out. Except as otherwise indicated all
capitalized words used in this Awards Agreement have the meanings described in
the Plan.

WITNESSETH the due execution of this Awards Agreement at Allentown, Pennsylvania
effective as of the 1st day of December 2015 intending to be legally bound
hereby.

 

AIR PRODUCTS AND CHEMICALS, INC. By:   LOGO [g122930g01c92.jpg] Seifi Ghasemi

 

Exhibit

 

1



--------------------------------------------------------------------------------

EXHIBIT I

AIR PRODUCTS AND CHEMICALS, INC. (the “Company”)

LONG-TERM INCENTIVE PLAN

FY2016 AWARD AGREEMENT

 

1. As described in the foregoing grant letter, you are hereby granted FY2016
Awards consisting of Restricted Shares of Company Common Stock (“Restricted
Shares”) and Deferred Stock Units to be called “Performance Shares” under the
Air Products and Chemicals, Inc. Long-Term Incentive Plan (the “Plan”). The
Restricted Shares are described in Section 8 of the Plan. The Deferred Stock
Units are described in Section 9 of the Plan. The Management Development and
Compensation Committee of the Company’s Board of Directors (the “Committee”) has
approved these Awards subject to the applicable provisions of the Plan and the
terms of this Agreement, and contingent upon your acceptance of this Agreement.
Except as noted herein, all capitalized terms used in this Agreement (including
the Addendum) have the meaning ascribed to them in the Plan. A copy of the Plan
is available from the Corporate Secretary’s Office of the Company, 7201 Hamilton
Boulevard, Allentown, PA 18195-1501.

 

2.

The Restricted Shares shall be issued to you as of 1 December 2015. Upon
issuance of the Restricted Shares, you will be the holder of record of such
shares and shall have all the rights of a shareholder with respect to the
Restricted Shares, including the right to vote such Restricted Shares and
receive all dividends or other distributions paid with respect to the Restricted
Shares, subject to the restrictions contained in Paragraph 3. In the event of
any change in the outstanding shares of Common Stock of the Company or the
occurrence of certain other events described

 

2



--------------------------------------------------------------------------------

  in Section 12 of the Plan, an equitable adjustment of the number of Restricted
Shares covered by this Agreement shall be made consistent with the impact of
such change or event upon the rights of the Company’s other shareholders, and
any additional Shares of Common Stock issued to you as a result of such
adjustment shall be Restricted Shares subject to this Agreement, including,
without limitation, the restrictions contained in Paragraph 3.

 

3. The “Restriction Period” with respect to the Restricted Shares shall be the
period beginning 1 December 2015 and ending on the earliest of 1 December 2019
or your death, Disability, or Retirement on or after 1 December 2016. During the
Restriction Period, neither the Restricted Shares nor any interest in the
Restricted Shares may be sold, assigned, transferred, encumbered, or otherwise
disposed of by you; provided however, that such Restricted Shares may be used to
pay the exercise price by attestation upon your exercise of Stock Options, with
the stipulation that the Restricted Shares attested will remain subject to the
restrictions of this Paragraph 3 and the terms of this Agreement. If your
employment by the Company and all its Subsidiaries is terminated for any reason
prior to 1 December 2016, or for any reason other than death, Disability, or
Retirement after 1 December 2016 but prior to 1 December 2019, the Restricted
Shares shall be forfeited in their entirety. At the end of the Restriction
Period, all nonforfeited Restricted Shares shall become transferable and
otherwise be regular Shares.

 

3



--------------------------------------------------------------------------------

4. At the end of the Restriction Period, and, if earlier, upon your election to
include the value of the Restricted Shares in your federal taxable income
pursuant to Internal Revenue Code Section 83(b), payment of taxes required to be
withheld by the Company must be made. When taxation occurs at the end of the
Restriction Period, applicable taxes will be withheld by reducing the number of
the Restricted Shares issued to you without restriction by an amount equal in
market value to the taxes required to be withheld, unless you elect to satisfy
such obligations by making a cash payment to the Company. In the event you make
a Section 83(b) election, applicable taxes must be paid in cash to the Company
at the time the election is filed with the Internal Revenue Service.

 

5. In the event your employment is terminated due to your death on or after
1 December 2016, the Restricted Shares shall be transferred free of restriction,
reduced by any applicable taxes, to your Designated Beneficiary as soon as
administratively practical after your death.

 

6. The Performance Shares granted to you will be earned in accordance with the
Performance Share Earn Out Rules attached as the Addendum to this Agreement
based on Air Products Relative Total Shareholder Return in relation to the Peer
Group over the three fiscal year performance period beginning 1 October 2015 and
ending 30 September 2018 (the “Performance Period”). Subject to the forfeiture
conditions contained in Paragraph 7, each earned Performance Share will entitle
you to receive, at the end of the Deferral Period (as defined below), one Share.

 

4



--------------------------------------------------------------------------------

7. The Deferral Period will begin on the date of this Agreement and will end on
1 December 2018. If your employment by the Company and all its affiliates is
terminated for any reason other than an Involuntary Termination prior to
1 December 2016, all your Performance Shares will be automatically forfeited in
their entirety. If your employment by the Company and all its affiliates
terminates on or after 1 December 2016, but during the Deferral Period, other
than due to death, Disability, Retirement or Involuntary Termination, all of
your Performance Shares will be automatically forfeited. If your employment by
the Company and all its affiliates is terminated on or after 1 December 2016,
but during the Deferral Period, due to death, Disability, or Retirement, you
will not forfeit a pro-rata portion of your earned Performance Shares, which
portion in each case shall be based on the number of full months you worked
during the Performance Period. If your employment is terminated at any time
during the Deferral Period due to Involuntary Termination and you execute a
general release of claims against the Company in a form satisfactory to the
Administrator (a “Release”), you will not forfeit a pro rata portion of your
earned Performance Shares, which portion shall be based on the number of full
months you worked during the Performance Period. If you do not execute a
Release, your Performance Shares will be forfeited in their entirety. For
purposes of this Paragraph 7, an Involuntary Termination which is also a
Retirement shall be treated as an Involuntary Termination.

 

8. As soon as administratively practical after the end of the Deferral Period,
Performance Shares earned and not forfeited shall be paid in Shares, reduced by
the number of Shares equal in market value to any taxes required to be withheld
by the Company, unless you elect to make a cash payment to the Company to
satisfy the withholding obligation. No cash dividends or other amounts shall be
payable with respect to the Performance Shares during the Deferral Period. At
the end of the Deferral Period, for each earned and nonforfeited Performance
Share, the Company will also pay to you a cash payment equal to the dividends
which would have been paid on a Share during the Deferral Period (“Dividend
Equivalents”), net of taxes required to be withheld by the Company.

 

5



--------------------------------------------------------------------------------

9. If your employment by the Company or a Subsidiary terminates during the
Deferral Period due to death, payment in respect of earned Performance Shares
that are not forfeited and of related Dividend Equivalents shall be made, as
soon as practical after the Deferral Period, to your Designated Beneficiary or,
if none, your legal representative, net of taxes required to be withheld by the
Company.

 

10. In the event of any change in the outstanding Shares of Common Stock of the
Company or the occurrence of certain other events as described in Section 12 of
the Plan, an equitable adjustment of the number of Performance Shares covered by
this Agreement shall be made as provided in the Plan.

 

11. Notwithstanding anything to the contrary above, if your employment by the
Company and its affiliates is terminated and such termination constitutes a
“Termination of Employment” within the meaning of the Air Products and
Chemicals, Inc. Executive Separation Program (the “Program”) and the
Administrator of the Program determines you are entitled to the benefits of the
Program, your outstanding Awards under this Agreement shall be treated in
accordance with the Program.

 

12. (a) Notwithstanding anything to the contrary above, any Performance Shares
earned or paid and any related Dividend Equivalents paid to you may be rescinded
within three years of their payment if the earning of such Performance Shares is
predicated upon the achievement of financial results that are subsequently the
subject of a restatement; the Committee determines in its sole discretion that
you engaged in misconduct that caused or partially caused the need for the
restatement; and the Performance Shares would not have been earned or a lesser
amount of Performance Shares would have been earned based upon the restated
financial results. In the event of any such rescission, you shall pay to the
Company the amount of any gain realized or payment received as a result of any
rescinded payment, in such manner and on such terms as may be required, and the
Company shall be entitled to reduce the amount of any amount owed to you by the
Company or any Subsidiary by such gain or payment.

 

6



--------------------------------------------------------------------------------

  (b) Notwithstanding any other provisions of this Agreement, in the event the
Company is required to prepare an accounting restatement due to its material
noncompliance with any financial reporting requirement, the Company may recover
from you any amounts or awards which it is required to recover under Section 10D
of the Securities Exchange Act of 1934 or any other applicable law or securities
exchange listing standard.

 

13. Notwithstanding any other provisions of this Agreement, in the event the
Company determines, in its sole discretion, that you have engaged in a
“Prohibited Activity” (as defined below), at any time during your employment, or
within one year after termination of your employment from the Company or any
Subsidiary, the Company may forfeit, cancel, modify, rescind, suspend, withhold,
or otherwise limit or restrict any unexpired, unpaid, unexercised, or deferred
Awards outstanding under this Agreement, and any exercise, payment, or delivery
of an Award or Shares pursuant to such an Award may be rescinded within six
months after such exercise, payment, or delivery. In the event of any such
rescission, you shall pay to the Company the amount of any gain realized or
payment received as a result of the rescinded exercise, payment, or delivery, in
such manner and on such terms as may be required by the Company, and the Company
shall be entitled to reduce the amount of any amount owed to you by the Company
or any Subsidiary by such gain or payment.

 

     The Prohibited Activities are:

 

  (a) Your making any statement, written or verbal, in any forum or media, or
taking any action in disparagement of the Company or any Subsidiary or affiliate
thereof (hereinafter, the “Company”), including but not limited to negative
references to the Company or its products, services, corporate policies, current
or former officers or employees, customers, suppliers, or business partners or
associates;

 

7



--------------------------------------------------------------------------------

  (b) Your publishing any opinion, fact, or material, delivering any lecture or
address, participating in any film, radio broadcast, television transmission,
internet posting, social media, and/or any other electronic media;, or
communicating with any representative of the media relating to, confidential
matters regarding the business or affairs of the Company;

 

  (c) Your failure to hold in confidence all Trade Secrets of the Company that
came into your knowledge during your employment by the Company, or disclosing,
publishing, or making use of at any time such Trade Secrets, where the term
“Trade Secret” means any technical or nontechnical data, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan, list of actual or potential customers or
suppliers, or other information similar to any of the foregoing, which
(i) derives economic value, actual or potential, from not being generally known
to and not being readily ascertainable by proper means by, other persons who can
derive economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy;

 

  (d) Your failure to hold in confidence all Confidential Information of the
Company that came into your knowledge during your employment by the Company, or
disclosing, publishing, or making use of such Confidential Information, where
the term “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to the Company and not generally known to the
public or to competitors of the Company;

 

  (e) Your failure, in the event of your termination of employment for any
reason, promptly to deliver to the Company all memoranda, notes, records,
manuals, or other documents, including all electronic or other copies of such
materials and all documentation prepared or produced in connection therewith,
containing Trade Secrets or Confidential Information regarding the Company’s
business, whether made or compiled by you or furnished to you by virtue of your
employment with the Company; or your failure promptly to deliver to the Company
all vehicles, computers, credit cards, telephones, handheld electronic devices,
office equipment, and other property furnished to you by virtue of your
employment with the Company;

 

8



--------------------------------------------------------------------------------

  (f) Your rendering of services for any organization as an employee, officer,
director, consultant, advisor, agent, broker, independent contractor, principal,
or partner, or engaging directly or indirectly in any business which, in the
sole judgment of the Company, is or becomes competitive with the Company during
the one (1) year period following the termination of your employment; or
directly or indirectly soliciting any customer, supplier, contractor, employee,
agent, or consultant of the Company with whom you had contact during the last
two years of your employment with the Company or became aware of through your
employment with the Company, to cease doing business with, or to terminate their
employment or business relationship with, the Company; or

 

  (g) Your violation of any written policies of the Company applicable to you,
including, without limitation, the Company’s insider trading policy.

The provisions of this Paragraph 13 are in addition to, and shall not supersede,
the terms of your Employee Patent and Confidential Information Agreement entered
at the time you were employed by the Company.

You expressly acknowledge and affirm that the foregoing provisions of this
Paragraph 19 are material and important terms of this Agreement and that your
agreement to be bound by the terms of this Paragraph 19 is a condition precedent
to your FY2016 Awards.

 

14. All determinations regarding the interpretation, construction, enforcement,
waiver, or modification of this Agreement and/or the Plan shall be made by the
Committee in its sole discretion and shall be final and binding on you and the
Company. Determinations made under this Agreement and the Plan need not be
uniform and may be made selectively among individuals, whether or not such
individuals are similarly situated.

 

9



--------------------------------------------------------------------------------

15. If any of the terms of this Agreement in the opinion of the Company conflict
or are inconsistent with any applicable law or regulation of any governmental
agency having jurisdiction, the Company reserves the right to modify this
Agreement to be consistent with applicable laws or regulations.

 

16. You understand and acknowledge that the Company holds certain personal
information about you, including but not limited to your name, home address,
telephone number, date of birth, social security number, salary, nationality,
job title, and details of all Shares awarded, cancelled, vested, unvested, or
outstanding (the “personal data”). Certain personal data may also constitute
“sensitive personal data” within the meaning of applicable local law. Such data
include but are not limited to the information provided above and any changes
thereto and other appropriate personal and financial data about you. You hereby
provide explicit consent to the Company and any Subsidiary to process any such
personal data and sensitive personal data. You also hereby provide explicit
consent to the Company and any Subsidiary to transfer any such personal data and
sensitive personal data outside the country in which you are employed, and to
the United States. The legal persons for whom such personal data are intended
are the Company and any third party providing services to the Company in
connection with the administration of the Plan.

 

17. By accepting this award, you acknowledge having received and read the Plan
Prospectus, and you consent to receiving information and materials in connection
with this Award or any subsequent awards under the Company’s long-term
performance plans, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Website access, and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you. This Agreement and the Plan, which is incorporated herein by reference,
constitute the entire agreement between you and the Company regarding the terms
and conditions of this Award.

 

10



--------------------------------------------------------------------------------

18. You submit to the exclusive jurisdiction and venue of the federal or state
courts of the Commonwealth of Pennsylvania to resolve all issues that may arise
out of or relate to and all determinations made under this Agreement. This
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without regard to conflicts or choice of law rules or principles.

 

19. If any court of competent jurisdiction finds any provision of this
Agreement, or portion thereof, to be unenforceable, that provision shall be
enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of this Agreement shall continue in full force and
effect.

 

20. Neither your FY2016 Awards, this Award Agreement, nor the Plan constitute a
contract of employment; nor do they guarantee your continued employment for any
period required for all or any of your Awards to vest or become exercisable.

 

11



--------------------------------------------------------------------------------

Attachment

FY2016-2018 Performance Share Earn Out Schedule

 

1. Performance Shares Earned. For the avoidance of doubt, terms used in this
Addendum will have the same definition as in the Agreement. The number of
Performance Shares earned will be determined in accordance with the following
formula:

 

(PERFORMANCE SHARES AWARDED) x (PAYOUT FACTOR) =

(PERFORMANCE SHARES EARNED)

 

2. Payout Factor. The Payout Factor is based on the Company’s TSR Percentile
Rank among the Peer Group for the Performance Period. The initial Payout Factor
is determined in accordance with the following schedule:

 

Company’s TSR

Percentile Rank

  

Percentage of Performance
Shares Vesting

 

³ 75th %ile

     200 % 

³ 50th %ile

     100 % 

³ 30th %ile

     30 % 

< 30th %ile

     0 % 

 

     The Payout Factor will be interpolated for TSR Percentile Rank between
discrete points.

 

     The initial Payout Factor will be increased by 15 percentage points to
determine the maximum Payout Factor. The Committee, in its discretion, may
decrease the maximum Payout Factor by up to 30 percentage points (15 percentage
points from the Initial Payout Factor to determine the actual Payout Factor).
The Committee, in its discretion, may adjust the amount of any individual’s
payout, but it may not exceed the maximum Payout Factor.

 

3. Definitions. “Beginning Price” means, with respect to the Company’s and any
other Peer Group member’s common stock, the average of the closing sale prices
of a share of such common stock on the principal exchange on which such stock is
traded for the thirty (30) calendar days preceding the first day of the of the
Performance Period.

 

4. “Ending Price” means, with respect to the Company’s and any other Peer Group
member’s common stock, the average of the closing sale prices of a share of such
company’s common stock on the principal exchange on which such stock is traded
for thirty (30) calendar days ending with the last day of the Performance
Period.

 

12



--------------------------------------------------------------------------------

     The “Peer Group” shall be the following companies:

 

Celanese Corp.

  Ingersoll-Rand, Plc

Danaher Corp.

  Illinois Tool Works, Inc.

Dover Corp.

  Parker-Hannifin Corp.

DuPont (E.I.) De Nemours & Co.

  PPG Industries Inc.

Eastman Chemical Co.

  Praxair, Inc.

Eaton Corp.

  Rockwell Automation, Inc.

Ecolab Inc.

  TE Connectivity, Ltd.

Huntsman Corp.

 

 

     The Peer Group may be modified by the Committee in the event of the merger,
acquisition or bankruptcy of a Peer Group member. The Peer Group may also be
modified by the Committee in connection with a corporate transaction of the
Company.

 

     “Total Shareholder Return” or “TSR” shall be the percent increase/decrease
in value that would be experienced from purchasing a share of the Company’s or a
Peer Group member’s common stock, at the Beginning Price and holding it for the
Performance Period and selling at the Ending Price of such a share, assuming
that dividends and other distributions are reinvested in additional shares of
such stock at the closing market price on the ex-dividend date. Any non-cash
distributions shall be valued at market value that shall be determined by the
Committee.

 

     “TSR Rank” means the ranking of the Company’s TSR among the TSRs for the
Peer Group members for the Performance Period. TSR Rank is determined by
ordering the Peer Group members and the Company from highest to lowest based on
TSR for the Performance Period and counting down from the company with the
highest TSR (ranked first) to the Company’s position on the list. If two
companies are ranked equally, the ranking of the next company shall account for
the tie, so that if one company is ranked first, and two companies are tied for
second, the next company is ranked fourth. In the event of any ambiguity, the
determination of the Committee shall be final and binding.

 

13



--------------------------------------------------------------------------------

The TSR Percentile Rank will be determined as follows:

The nth ranked company out of the N companies (including Air Products) would
have the following TSR Percentile Rank

 

  (N – n)   

TSR Percentile Rank =

  (N – 1)   

That is, if Air Products ranked 5th out of 16 companies, its TSR Percentile Rank
would be 73.3% ((16-5)/(16-1)), which would give a Vesting Percentage of 193.3%.

 

14